April 20, 2010 QMM: NYSE Amex QTA: TSX Venture NR-05-10 QUATERRA COMPLETES IN-FILL DRILLING PROGRAM AT NIEVES Results confirm continuity of high-grade and bulk mineable mineralization VANCOUVER, B.C. — Quaterra Resources Inc. and 50% joint-venture partner Blackberry Ventures 1, LLC, today announced that results from the last 16 core holes of an in-fill drilling program further confirm the continuity of both high-grade and bulk mineable mineralization at the La Quinta deposit on its Nieves silver property in Zacatecas, Mexico. The results are very similar to the first 13 holes announced on February 17, 2010. All 29 holes of the in-fill program were drilled within the La Quinta stockwork veinlet deposit, a series of veins and veinlets located along the Concordia-Gregorio Vein. The purpose of the 6,118.7-meter drill program was to in-fill the core area of the known deposit for 200 meters along strike and up to 200 vertical meters below surface. Holes were drilled on 25-meter centers between existing holes drilled on 50-meter centers. The La Quinta stockwork deposit remains open along strike and at depth. “Every hole we have drilled in the La Quinta stockwork zone so far has been mineralized,” says Quaterra President and CEO Thomas Patton. “The extensive and consistent silver values have given us the confidence to expedite metallurgical testing and to explore the possibility of open pit mining.” Highlights of today’s results · QTA-97: 48.95 meters averaging 135 g/t silver (3.9 oz/ton) starting at a down hole depth of 72 meters, including 7.28 meters averaging 519 g/t silver (15.2 oz/ton). This hole is on the western edge of the in-fill area. · QTA-100: 62.2 meters averaging 101 g/t silver (2.9 oz/ton) starting at a down hole depth of 70 meters, including 14.8 meters averaging 226 g/t silver (6.6 oz/ton). · QTA-108: 48.1 meters averaging 92 g/t silver (2.7 oz/ton) starting at a down hole depth of 84 meters, including 17.25 meters averaging 199 g/t silver (5.8 oz/ton). This hole is on the eastern edge of the in-fill area. Discussion Holes QTA-96 through QTA-108 all intersected relatively shallow zones of continuous silver mineralization ranging between 30 and 70 meters in thickness and between one and three ounces in grade. Eight of these holes contain narrower intervals of higher grade silver mineralization ranging between 15 and 38 meters in thickness and 3.2 to 9.5 ounces in grade. Two holes (QTA-109 and QTA-110) were drilled to test for shallow mineralization in the La Quinta and Arroyo Gregorio zones respectively. Hole QTA-111, drilled almost 200 meters east of the nearest in-fill hole, did not intersect an eastward extension of the stockwork zone. The location of the eastern extension of the La Quinta zone beyond the area of current drilling is unknown. Possibilities include a pinch out, or narrowing of the zone or a chance that it has been offset to the north into the San Gregorio area by faulting. The IP survey discussed below may be useful in resolving this question. La Quinta stockwork mineralization has now been traced by drilling for almost 1,000 meters along strike and has been tested by close-spaced drilling for over 200 meters of this distance. The shallow and uniform nature of mineralization makes it attractive for possible open pit mining. Recommendations forthcoming from the programs outlined below will be used to guide additional work. Future Plans During the next two months, the following activities will be completed: · Induced Polarization (IP) Survey. Work will begin within two weeks to delineate the extent of the stockwork zone to the east and west. · Preliminary metallurgical tests. Work will include flotation testing, ore hardness and bulk mineralogical analysis. · Resource estimate. An updated NI43-101 report incorporating the new drill hole data will be completed by Caracle Creek International Consulting Inc. Exploration maps illustrating all of these features are posted on the Quaterra website. A table of drill-hole results is attached to this news release and posted on the Company’s website. All holes were drilled at an azimuth/inclination of 340 degrees/-60 degrees except QTA-109 (160/-50) and QTA-110 (120/-60). The approximate location of each drill hole at the mid-point of its intersection with the stockwork veinlet zone is shown in the long section. True thicknesses are about 80% of intercept widths reported, except for holes 109 and 110 where true thicknesses are approximately 65% of intercept widths. Core samples were prepped and analyzed by ALS Chemex in Guadalajara, Mexico, and Vancouver, B.C., respectively. Property-specific standards were routinely submitted with each batch of samples. Samples were initially run using a conventional 35-element ICP analysis with an aqua regia digestion process. A 30-gram fire assay with gravimetric finish for gold and silver was run on all samples. ICP results are reported for silver values up to 100g/t; fire assay results are reported for silver assays > 100g/t. Samples containing more than 1% lead, copper or zinc were analyzed using AA with aqua regia digestion. Dr.
